Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance after Consideration of IDS filed on December 14, 2021.
The following is an examiner's statement of reasons for allowance: the IDS filed on December 14, 2021, was filed after the Examiner completed the Notice of Allowance and submitted for approval on November 25, 2021, but prior to the mailing of the Notice of Allowance on December 15, 2021. This crossed-in-the-processing IDS between the Examiner's submission of the Notice of Allowance and the official mailing date of the Notice of Allowance has now been considered.
The prior art document(s) listed on the IDS filed December 14, 2021 has/have been considered by the Examiner but do not change the status of the pending claims as being allowable over the prior art of record, for the reasons previously set forth in the Notice of Allowance mailed on December 15, 2021. After conducting a further updated search, the application remains in Condition for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688